STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the “computer-readable storage media” recited in claims 17 - 20, ordinarily, these claims would be rejected under 35 U.S.C. 101 as directed to non-statutory subject matter because the broadest reasonable interpretation of “computer-readable storage media” covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media when the specification is silent. However, applicant provides a special definition of “computer-readable storage media” at par. [0015] of their specification that excludes interpreting the phrase as reading upon a transitory signal; to wit: “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, ...” 
As a matter of claim interpretation, the phrase “physical handling” has been interpreted consistent with its usage in the specification as examining, as by touching, feeling, or moving with the hand or managing with the hands. See, e.g., specification-as-filed at par. [0038], “physical handling pattern 134 can be the frequency at which the door for refrigerator 120 is closed and the force applied by user 124 when closing the door for refrigerator 120.” 
Several of the features of independent claims 1, 9, 18, were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2017/0061351), which discloses detecting, by a computer system, a performance of a device to form a physical handling pattern for the device at ¶¶ [0031], [0041], [0045], but Lee discloses detecting performance and not physical handling. Lee discloses determining, by the computer system, a baseline performance pattern for the device, wherein the baseline performance pattern for the device meets a set of performance metrics for the device at ¶¶ [0045], [0048], [0049], but Lee discloses determining a performance pattern and not a physical handling pattern. Lee discloses initiating, by the computer system, a set of actions in response to the performance pattern for the device deviating from the baseline performance pattern for the device at ¶¶ [0045]-[0046].
Other prior art considered and hereby made of record includes Huang et al (U.S. PG Pub. No. 2021/0318180), which discloses determining whether a performance pattern for a device deviates from a baseline performance pattern for the device at ¶ [0035](i.e., “[T]he refrigerator may be monitored for unusual vibrations using DVS. When the A.I. analyzer is trained or otherwise provided with abnormal vibration patterns, refrigerator health monitoring (204) can be achieved before serious problems develop.”) But, Huang discloses determining a performance pattern and not a physical handling pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668